 1                                                          The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR18-0016 TSZ
11
                                Plaintiff
                                                      ORDER DISMISSING COUNT 1 OF
12
                           v.                         THE SECOND SUPERSEDING
13                                                    INDICTMENT
      JONATHAN RUSHING,
14                                                    (AS TO DEFENDANT RUSHING ONLY)
                                 Defendant.
15
16
17
18          THIS MATTER comes before the Court on the unopposed motion of the United States,
19 docket no. 269, to dismiss Count 1 against Defendant JONATHAN RUSHING, without
20 prejudice, pursuant to Fed. R. Crim. P. 48(a). The Court, having reviewed the motion, and
21 being otherwise fully advised, hereby GRANTS the motion. It is hereby ORDERED:
22       1. Count 1 against Defendant JONATHAN RUSHING is dismissed without
                  prejudice.
23
24   Dated this 13th day of September, 2019.
25
26
27
28
     Order to Dismiss -- United States v. Rushing.                     UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     CR18-0016 TSZ - Page 1                                             SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
1 Presented by:
2
  /s/ S. Kate Vaughan
3 S. KATE VAUGHAN
  VINCENT T. LOMBARDI
4
  TOBIAS TOBLER
5 Assistant United States Attorney
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Dismiss -- United States v. Rushing.    UNITED STATES ATTORNEY
                                                     700 STEWART STREET, SUITE 5220
     CR18-0016 TSZ - Page 2                            SEATTLE, WASHINGTON 98101
                                                             (206) 553-7970
